Matter of Curry-Malcolm v New York State Teachers' Retirement Sys. (2022 NY Slip Op 02748)





Matter of Curry-Malcolm v New York State Teachers' Retirement Sys.


2022 NY Slip Op 02748


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND BANNISTER, JJ. (Filed Apr. 22, 2022.) 


MOTION NOS. (44-45/22) CA 21-00402. CA 21-00771.

[*1]IN THE MATTER OF BERNICE CURRY-MALCOLM, PETITIONER-APPELLANT, 
vNEW YORK STATE TEACHERS' RETIREMENT SYSTEM, RESPONDENT, HONEOYE FALLS-LIMA CENTRAL SCHOOL DISTRICT, RUSH-HENRIETTA CENTRAL SCHOOL DISTRICT, ROCHESTER CITY SCHOOL DISTRICT, ASSOCIATION OF SUPERVISORS AND ADMINISTRATORS OF ROCHESTER, AND BROWN HUTCHINSON LLP, RESPONDENTS-RESPONDENTS. (APPEAL NO. 1.)
IN THE MATTER OF BERNICE CURRY-MALCOLM, PETITIONER-APPELLANT,
vNEW YORK STATE TEACHERS' RETIREMENT SYSTEM, RESPONDENT-RESPONDENT, ET AL., RESPONDENTS. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.